﻿
On behalf of the Government of the Dominican Republic and the allegation of which I am Chairman, I have pleasure, Sir, in asking you to convey to Mr. Dante Caputo my sincere congratulations on his election to preside over the General Assembly at its forty-third session. His personal and professional qualities and his dedication to the path of diplomacy augur well for the outcome of the session.
I also congratulate his predecessor, Ambassador Peter Florin, on the exemplary and impeccable way in which he presided over the forty-second session. His work contributed greatly to the Organization's good image. We also wish warmly to congratulate the Secretary-General, Mr. Javier Perez de Cuellar, for the successes he has scored thanks to his persistent efforts for international peace and co-operation, efforts that have been widely and fully recognized by all members of this world body. The Nobel Peace Prize given to the peace-keeping forces is the best testimony of what we have just said. The Secretary-General's report on the work of the Organization in addition to being a source of information of incalculable value for us all is a sure guide to follow in the various situations that exist in the interdependent world of today.
As a member of the great Caribbean family I wish also to hail an exceptional Caribbean, the Ambassador of Barbados. Her intelligence and her hard work have earned her the appreciation of the international community represented in this forum, as shown by the support given to her candidacy for the presidency of the General Assembly.
In referring to the Dominican Republic as a member of the great Caribbean family I am highlighting its geographical, political, economic and ethnic facts. For those same reasons, and out of a birthright, we are also part of that great thriving, generous, suffering reality, although a land aware of its effective capabilities, and I am referring to Iberian America.
We hope that our island, as in the past, will be the catalyst in all necessary endeavours to achieve a worthy life, something to which our brothers in the mainland and in the Caribbean archipelago are entitled.
The concise text of my address has been distributed to all delegations and representatives attending this session of the General Assembly as well as to the various officers of the Secretariat. However, I will now read a summary which contains the most  salient points which the Dominican delegation wishes to bring to your attention. First I wish to refer to the situation in Haiti our brother country with which we share geography economic and social interests history culture and hopes. The Haitian people have striven to open up a path to the application of human rights and to democracy, but it would be naïve optimism to hope that all traumas and remnants of the oppressive system in existence for so many years and with such deep roots will disappear from one day to the next. It will take time to root them out definitively. 
The situation obtaining in that sister nation is a sensitive one and the international common should lend generous and understanding assistance not as charity but as investment in a people which was the first to become independent in the continent colonized by Spain and which has maintained its independence despite all difficulties. The Dominican Republic has received some Haitian leaders as guests. These were human beings who feared for their lives rightly or not· this
was above all a humanitarian action. This act of generosity is in keeping with the ethics of the Dominican people. Some groups in щ country have criticized this action as if generosity should follow the concepts of discrimination or should be guided by political motivations. It is better that one hundred guilty parties go free than that one innocent person be condemned. The Dominican Government will continue to honour that precept because to offer asylum on a discriminatory basis would be to violate the honour of our people an. one of the most sacred principles of the Ibero-American system. 
Last year we stated "Peace is not merely the absence of war or peace imposed by a superior force.· (Ã/42/PV.1S P. 3) Today we say that peace should not be the outcome of a balance of forces, of the so-called forces of deterrence. An error of judgment, a mechanical failure or action in bad faith could bring about an outbreak leading to a final destruction that would spare neither the developed nor the developing countries.
We consider that the agreement readied between the two super-Powers on the elimination of intermediate-range missiles is a positive step for world peace. The Dominican Republic congratulates the United States and the Soviet Union on this Important agreement and trusts that the action which has begun after lengthy conversations will not be interrupted.
The Dominican Republic reaffirms that maintaining peace and the principle of non-intervention are the unvarying standards of its foreign policy.
For the Dominican Republic the United Nations is the appropriate; irreplaceable forum in which to debate the major problems facing the world today. We believe that it is neither wise nor in order to propose other forums or the creation of new organizations to discuss matters of world peace. In the list of items to be discussed In this speech we would like to refer first to drugs, since my delegation considers the drug problem to be one of the major scourges of our respective nations. Drugs are a real and growing threat to all mankind. Every effort roust be brought to bear and the various organizations fighting this scourge must unite under leadership that would avoid duplication and wasted effort. We also believe that the fight against drugs must begin in those places where the raw material is produced. To that end, however, imaginative procedures must be used which go beyond the borders of the developing countries where the farmer, frustrated and ruined by the low prices of his commodities on international markets, proceeds to sow marijuana and coca which are more profitable. It is the protectionist measures which establish quotas and prices that have taken traditional crops out and geared action towards the attractive and profitable crop of coca leaves.
Owing to the characteristics of its social components the Dominican Republic rejects every form of discrimination, be it racial, apartheid, political or religious. Such discrimination runs counter to every ethical concept. That is why the item on South Africa has continued to appear on the agenda of this great forum and will remain there until that country changes its behaviour. 
In our view, external debt poses a great challenge to the governments of developing countries  it is a shadow that follows us in all we do, both on the international scene and domestically. Because of its economic, social and political consequences, the level of indebtedness of developing countries is an urgent and complex problem. It grows worse given external factors weighing heavily on the debt of developing countries. These include interest-rate fluctuations, unstable floating exchange rates and action by industrialized countries to maintain their protectionist measures.
To ease the debt problem, some industrialized countries should promote a reduction in the real interest rates, even though to do this they will have to reduce their excessive budget deficits. International banking could contribute to the solution of this pressing problem by reducing loan margins, especially for countries in the midst of an adjustment process.
Efforts by lending institutions are limited to viewing the situation from the monetary and economic point of view> rather than helping, their measures merely contribute to unemployment, shrinking real income and deteriorating public services in short, to plummeting standards of living for the lowest-incomes and therefore neediest groups. During this crisis, lending institutions must maintain a positive net flow of resources towards our countries. Otherwise debt servicing to those institutions will be nearly impossible to carry.
The debt problem is not the sole responsibility of the debtor countries. The responsibility is shared variously among the International Monetary Fund (IMF), the World Bank, the Governments of creditor countries, the Governments of debtor nations, private and public debtor institutions and, very important, the policy of expanding credit promoted by the big banks until 1981. 
To emerge from the international debt crisis, the industrialised nations must agree to share fairly in the adjustment efforts and sacrifices we in the developing countries are carrying out. Their greater economic power obligates to join in this task, from which we shall all benefit.
Let me refer again to the protectionist policies of developed countries. Free and vigorous world trade is indispensable for the well-being of the in international economy. Every protectionist measure drives us further from such trade.
Notwithstanding the great trials it has had to go through, and thanks to the work of one of the greatest statesmen, Mr. Joaquin Balaguer, the Dominican Republic is growing, using its own resources and with a very small external debt and a policy of absolute priority in the use of public resources. Only a man like President Balaguer could have achieved this feat while maintaining the climate of political, social and economic stability enjoyed by Dominican society.
With respect to foreign policy, we have from the very outset supported all efforts to end the conflict in Central America, and we shall support all future efforts. We firmly believe that dialogue among the parties, free from selfish intervention by third parties, is the best way to resolve situations that could develop into conflicts.
For that reason we opened our doors this year to the parties to the conflict in Nicaragua so they could speak freely, protected by Dominican impartiality. Our sole interest in Central America is the achievement of peace among brothers, with all its attendant benefits. 
In the Dominican Republic all ideas - political, religious or connected with any other school of thought - can be expressed freely and without constraints. That is because ideological pluralism is the norm in Dominican political life. We therefore call for better political will to reach accord and to enable us to move forward with programmes of action already agreed upon to strengthen peace.
In the Korean peninsula there have been encouraging steps towards better understanding between two countries with a common origin and language and a shared history and culture.	
We hope that an independent Namibia will shortly join our Organization.
The situation in the Middle East is very close to us as Dominicans because in our ethnic makeup there are major components of Arab and Jewish culture and blood. We maintain a steadfast friendship with the family roots of the branches that flourish on our soil, and we hope dialogue will take the place of terrorist attacks in that part of the world.
I regret I cannot refer in this statement to all the issues worthy of attention from the nations represented here. But I cannot omit a brief reference to the situation in my country in the political and social realms, a situation founded  m the institutional end democratic process that began in the early 1960s when the Dominican Republic began a fresh period in its history as a republic.
The reed has been long and tortuous, but we are now setting an example of stability and substantial progress towards the final consolidation of a rule of law that will guarantee the survival of our institutions and civilized coexistence among all Dominicans with absolute respect for individual rights and total loyalty to the independence of State institutions. 
Today, the Dominican Republic is an example in the Americas of stability and democracy, notwithstanding the harsh economic pressure to which all third-world nations are subject. All this has been possible thanks to steadfast efforts by a leader who has been able to combine the solution of our local problems with fulfilment of the State's commitments. We understand and has repeatedly stated that we have a duty and an obligation to honour our debts, but not at the sacrifice of resources needed for the growth and development of the Dominican people. 
In the Dominican Republic, the cradle of Spanish activities in the new world, there is absolute respect for human rights and, from the pinnacles of power, the independence of the institutions of the State is maintained as an inviolable norm. That is a reality which only those confused by the promptings of their conscience could deny or call into question.
In my country there is not a single political prisoners justice acts with absolute independence and the free exercise of political pluralism is increasingly widespread and established.
What we have said is a fact that neither our nationals nor foreigners can deny without a breach of the truth, what we are referring to is an achievement which is a source of pride to us and for which we Dominicans feel religious respect, because we have learned that this is a source of social well-being and harmony for our fellow citizens. We say this because we understand that, as was said by His Holiness Pope John Paul II in his address in the Holy See to the diplomatic corps in 1988j
"Lasting peace is that which ensures that social injustices do not occur.
This is what we Dominicans believe and this is the spirit which the delegation I have the honour to head is bringing to this gathering on behalf of the Government and people of the Dominican Republic.
